Citation Nr: 1645493	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  10-31 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an effective date earlier than April 22, 2005 for the grant of service connection for tinnitus.

2. Whether there is clear and unmistakable error (CUE) in April 1986 and September 2001 rating decisions which denied service connection for tinnitus and a petition to reopen a claim of service connection for tinnitus, respectively. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1981 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was since been properly transferred to the VA RO in Muskogee, Oklahoma.

The Veteran testified at a June 2012 Board videoconference hearing before a Veterans Law Judge (VLJ). A copy of the hearing transcript is associated with the claims file.  

The issue of entitlement to an effective date earlier than April 22, 2005 for the grant of service connection for tinnitus was remanded by the Board in November 2012.  

In August 2016, the Veteran was informed that the VLJ who conducted the hearing is no longer employed at the Board.  That same month, the Veteran waived his right to an additional hearing and requested the Board consider his case on the evidence of record.

In an April 2016 statement, the Veteran revoked Disabled American Veterans as his representative.  To date, the Veteran has not submitted documentation appointing a new representative; as such, the Board considers the Veteran to be unrepresented.


REMAND

In November 2012, the Board determined that the appellate issue of entitlement to an earlier effective date for the award of service connection for tinnitus was inextricably intertwined with the issue of clear and unmistakable error in April 1986 and September 2001 rating decisions.  Therefore, the Board directed that the CUE issues be adjudicated in the first instance.  This action was completed by the AOJ in an April 2015 rating decision. 

Thereafter, in a June 2015 statement, the Veteran filed a timely notice of disagreement.  He has not yet been furnished a statement of the case. On remand, this must be accomplished.  

Inasmuch as the issue of CUE is deemed to be "inextricably intertwined" with the issue of an earlier effective date, the RO should take appropriate adjudicative action, and provide the  Veteran with a statement of the case. See Manlincon v. West, 12 Vet. App. 238   (1999). 

 Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must furnish the Veteran with a statement of the case with respect to the April 2015 rating decision and subsequent notice of disagreement, and afford him the opportunity to submit a timely substantive appeal on the issues  of whether there was clear and unmistakable error in the April 1986 and September 2001 rating decisions. The Veteran is hereby notified that if, and only if, he files a timely substantive appeal, after the issuance of the statement of the case, will any question of clear and unmistakable error be certified to the Board.

2. If any benefit sought on appeal remains denied, the Veteran  must be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).





____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


